DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 5 is objected to because of the following informalities:
In line 5, “comprises” should be changed to -- comprise – because a plurality of batteries being claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 2, the limitation, “an induction charging station” lacks clear antecedent basis because it is unclear whether this charging station is referring to a charging station as claimed in claim 11 or to a different charging station. 
Regarding claim 14, line 4, the limitation, “electric drive motor” lacks clear antecedent basis because it is unclear whether this electric drive motor is referring to the electric drive motor as claimed in claim 7 or to a different electric drive motor. 
Regarding claim 16, there is no antecedent basis for the limitation, “the electric wheel motors” in the claim as it is depended on claim 14. For the purpose of examination, claim 16 is treated as it is depended on claim 15.

Allowable Subject Matter
Claims 1-12 and 15 are allowed.
Claims 13-14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
KR 2019 0041 845 A to Kim discloses an autonomous round baler for baling rice straw or grass, the baler comprising a plurality of motorized wheels (140) and a baling system having motorized bale forming rollers (123), wherein the plurality of motorized wheels (140) and motorized bale forming rollers (123) are connected to a battery (see page 8 of the translation copy, line 6). Because the baler of Kim is not an agriculture baler, Kim does not disclose an apron assembly comprising a plurality of chains driven by a plurality of rolls and configured to form a bale, wherein the plurality of rolls comprising a starter roll, and at least one battery electrically coupled to the electric drive motor. 
US 2019/0098833 A1 to Kraus discloses an agriculture round baler comprising wheels and a baling system having an apron assembly comprising a plurality of chains driven by a plurality of rolls and configured to form a bale, wherein the plurality of rolls comprising a starter roll coupled to a motor (see the last seven lines of paragraph 65). Kraus does not suggest the round baler with at least one battery electrically coupled to an electric drive motor of the starter roll and an electrical wheel motor. 
There is no motivation to replace the baling system having the bale forming rollers of Kim with the baling system having the apron assembly of Kraus because each baling system is used to bale different material, and such would be impermissible highlighted. Additionally, Kraus does not even suggest at least one battery electrically coupled to an electric drive motor of the starter roll.
EP 3 513 646 A1 discloses a round baler comprising a plurality of wheels (fig. 1) and a baling system having bale forming rollers (18), wherein one of the rollers is connected to a motor (22) and a battery (para. 29). This reference does not suggest the round baler with at least one battery electrically coupled an electrical wheel motor of one of the wheels and to an electric drive motor of the starter roll of an apron assembly comprising a plurality of chains driven by a plurality of rolls and configured to form a bale.
EP 3 155 890 A1 to Kraus discloses an autonomous baling press having an autonomous steering wheels (11) and a baling system having baling element (4). Kraus does not expressly disclose if the baling system is a square baler or a round baler. Therefore, Kraus does not disclose the type of baling system having an apron assembly comprising a plurality of chains driven by a plurality of rolls and configured to form a bale, wherein the plurality of rolls comprising a starter roll, and at least one battery electrically coupled to the electric drive motor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers, each having a plurality of rolls including a starter roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	June 16, 2022